Title: To George Washington from William Carmichael, 25 March 1785
From: Carmichael, William
To: Washington, George



Madrid 25 March 1785

P.S. As I have lately recd Letters from the Marquis & Marchioness de la Fayette which announce his arrival in Europe, I take the Liberty of sending you a Triplicate of a Letter which I had the honor to write you under cover to the Marquis the 3d of Decr 1784. His return to Europe may otherwise occasion surmises which would hurt me as a delay of this communication might appear Singular on my part. I shall have the honor to send you with the Jack Asses an acct of the mode of treating them & of rendering them useful to the propagation of Mules. Mr Gardoqui I hope will be in America & treating with Congress before this can reach you. I beg your Countenance to

this Gentleman, who Mr Jay will inform you, has had ever the most Liberal Sentiments with respect to America. I am informed the English wish to blow the flame of Discord between us & Spain in America on acct of the Navigation of the Missisippi. I can assure you that the Same Endeavours are imployed here—The Minister of G.B. has just left me, holding the Same Language, while I know he holds the Contrary to the Ministers of this Country. Union & Energy in the Representants of the States & activity in each State respectively to support the Confederation will soon show the futility of these little political maneuvres & place America on that firm basis of Political consistance which must make the United States Usefull friends or dangerous Enemies. Their Consequence in the political & Commercial scale may be accelerated by the Turn affairs are like to take in Europe. In the meantime I cannot but counsel from what I see & what I know, but firmness, a proper sense of National honor & vigor & unanimity the Most Cordial in every State.
I am not afraid of hazarding these Sentiments to you. They are your own. With the highest respect & affection I have the honor to repeat Myself your Most Obedt & Most Humble Sert

Wm Carmichael

